           Case 2:19-cv-00185-CW Document 5 Filed 04/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 U.S. BANK NATIONAL ASSOCIATION,
 NOT IN ITS INDIVIDUAL CAPACITY
                                                      ORDER DISMISSING FOR LACK OF
 BUT SOLELY AS TRUSTEE NRZ
                                                              JURISDICTION
 PASSTHROUGH TRUST X, its successors
 and/or assigns,
                Plaintiff,

      v.                                                         Case No. 2:19-cv-185

 PETER NORDBERG and/or JOHN DOES
 1-10, JANE DOES 1-10,                                         Judge Clark Waddoups
                Defendants.


        By Notice of Removal filed March 15, 2019, Defendant Louis Monson, a John Doe

Defendant, removed this action from the Salt Lake County, Utah, Third Judicial District Court.

(ECF. No. 3.) On March 22, 2019, the court entered an Order to Show Cause (ECF No. 4) in

which it recognized that the “federal question” that Mr. Monson asserts as a basis for the court’s

jurisdiction arises out of his purported defense, not Plaintiff’s Complaint. See Caterpillar Inc. v.

Williams, 482 U.S. 386, 399 (1987) (recognizing that “a federal question must appear on the face

of the complaint,” and as such, “a defendant cannot, merely by injecting a federal question into

an action that asserts what is plainly a state-law claim, transform the action into one arising

under federal law” (emphasis in original)). The court therefore gave Mr. Monson until April 1,

2019, “to assert a proper basis for the court’s jurisdiction over this action” and informed him that

“[i]f he fails to do so, the court will dismiss the case for lack of jurisdiction.” (ECF No. 4.)

        April 1 has come and gone, and Mr. Monson has not offered a revised or additional basis

for the court’s jurisdiction. As such, the court finds that it is without jurisdiction in this matter
          Case 2:19-cv-00185-CW Document 5 Filed 04/03/19 Page 2 of 2



and therefore DISMISSES the action without prejudice for lack of jurisdiction.



        DATED this 3rd day of April, 2019.

                                                   BY THE COURT:


                                                   ___________________________
                                                   Clark Waddoups
                                                   United States District Judge
